Etheidge, J.,
delivered the opinion of the court.
Joe B. Baird and numerous other creditors of the estate of O. D. Finley, deceased, filed a bill in the chancery court of Sunflower county against the United States Fidelity & Guaranty Company, surety on the administrator’s .bond, alleging that C. D. Finley died, and that C. C. Finley was appointed administrator of his estate on the 27th day of December, 1915, and made administrator’s bond in the penalty of ten thousand dollars with the United States Fidelity & Guaranty Company as surety thereon; that the administrator, undertaking to administrate said estate, came into possession and took charge of a large amount of money and other personal property as shown by an inventory filed on March 29, 1916, and an additional inventory filed on November 16, 1916, and that the petitioners on information and belief state that there came into the hands of the administrator money and other personal property in addition to the property mentioned in the said inventories ; that the value of the property which came into the hands of the administrator was, petitioners are advised and believe and so state, in excess of the sum of ten thousand dollars the penalty of said bond. They further allege that the administrator has dissipated the assets of the said estate, and that they can find no property to subject to their claims against the said estate, and that the deceased owned no other property than that which had come into the hands of the administrator. It is further alleged that the several, debts of the several petitioners as set forth have been probated and allowed, and prayed for a judgment against the United States Fidelity & Guaranty Company for the amount of each of the several probated claims aggregating eight thousand, three hundred, thirty-three dollars and fourteen cents with six per. cent, interest thereon from the time of probation. The bill of complaint was not signed by some of the petitioners either in person or by attorney. Proc*655ess was issued on the 1st day of December, 1917, directing the sheriff to summon the United States Fidelity & Guaranty Company, and was served upon the insurance commissioner of the state of the Mississippi on the 3d day of December, 1917. The summons directed appearance to be on the second Monday of December, 1917, and was returned executed December 3, 1917.
| Under the statute of Mississippi, a foreign insurance company must designate an agent upon whom process may be served within the state of Mississippi, and the appellant had designated and constituted T. M. Henry, the insurance commissioner, as its agent upon whom process might be served. The insurance commissioner mailed this summons served upon him to the United States Fidelity & Guaranty Company at its home office in Baltimore, Md., and it was remailed by the said company to its attorney at Memphis, Tenn., who was the attorney for the company within the district embracing Sunflower county. By some delay the summons, failed to reach the attorney prior to the second Monday in December, 1917, and did not reach him until the 19th day of December, 1917. In the meantime a decree pro confesso and a final decree thereon had been taken in the ehanery court of Sunflower county, rendering judgment against the appellant in favor of the several appellees.
The pro confesso decree was taken on the 17th day of December, 1917, and the final decree on the 18th day of December, 1917, and on the 20th day of December, 1917, a motion was filed to set aside the decree pro confesso and final decree so taken, and it was alleged in the said motion that the failure of the defendant to answer the said bill was brought about by reason of delay in. the mails which bore to the company the knowledge of the pendency of the suit, and that the process was served on the insurance commissioner on the 3d day of December, returnable on the 1.0th day of December, and that the insurance commissioner hadj *656transferred the summons by mail to its home at Baltimore, Md., and that the defendant immediately took the matter up with its counsel at Memphis, Tenn., and authorized and requested him to represent it in his cause, and that for some reason unknown to the defendant said counsel did not receive said notice until December 19, 1917, and that it was the purpose of the defendant to defend the suit, and that if allowed to try the cause 0¶ its merits no liability would be shown in favor of the complainants against the defendant; that the defendant is advised and believes that all of the money which came into the hands of the administrator was from policies of insurance collected on the life of the deceased, and that the proceeds of said insurance were exempt, and belonged to the heirs of the decedent, freed from the claims of his creditors; that the only other property belonging to the said deceased was an equity in certain lumber contracts shown in the inventory, and that the operations under the lumber contracts were made at a loss to the estate, and that nothing was realized by the estate from said contracts; that the claim of Dorcas M. Finley had been settled by the administrator; and further that the action should have been brought against C. C. Finley, the administrator, and the United States Fidelity & Guaranty Company, jointly, and not against the defendant alone.
The defendant offered to file answer within such reasonable time as the court might allow, and gave as an excuse for not filing the answer with the motion that the defendant had not had time since the notice of the filing of the suit was actually received to prepare an answer; that great injustice would be done unless they were allowed to try the cause on its merits. The inventories of the administrator were introduced in evidence on the hearing of the motion, and showed five thousand dollars collected on the insurance policies payable to the estate of deceased, and nine hundred eighty-five dollars and eight cents in cash, and one thousand *657dollars insurance policy payable to Ella Finley, Claude Finley, and Dorcas M. Finley, five hundred dollars being payable to Ella Finley, wife of deceased, who died prior to the death of the deceased, C. D. Finley, and also showed certain lumber contracts between the decedent, C. D. Finley, and the Kemler Lumber Company, an Illinois corporation. The second inventory showed certain sawmill machinery, teams, wagons, and other appurtenances without showing the value thereof.
It appears in the record that Dorcas M. Finley had sued the administrator in the chancery court of Warren county for her interest in all of the insurance policies, and in that suit the same chancellor who decided the case below adjudicated the insurance policies exempt to the heirs of Finley, deceased, to the amount of five thousand dollars, and adjudicated the interest of Ella Finley in the one thousand dollar policy payable to her, Dorcas Finley, as heir of said Ella Finley, and directed the administrator to pay her shares to her.
By chapter 175, Laws of. 1908, amending section 2141 of the Code of 1906, it is provided that the proceeds of life insurance not exceeding five thousand dollars payable to executor or administrator of the insured shall inure to heirs or legatees freed from all liability for the debts of the decedent. Under this act the creditors would have no right to the insurance so exempt, and it is not alleged, nor does any proof appear in the record, that there were sufficient assets coming into the hands of the administrator independent of the insurance policies sufficient to pay the debts of*the decedent in full. Nor does it appear that there was any negligence in collecting the assets, nor what amount was actually collected, or could have been collected by the exercise of reasonable diligence. From the allegations of the bill, if we eliminate the insurance policies, there would not appear sufficient assets to pay the debts of the several petitioners.
*658It appears to us, under the facts of this record, that there was a reasonable showing made for the chancellor to set aside the decree pro confesso and final decree rendered thereon, and that the discretion of the chancellor should have been exercised,- and the decree pro confesso and final decree set aside on defendant being taxed with the cost of the proceeding under the petition. It is not the purpose of the statute, nor of the courts, to permit the defendants to be negligent and to' unreasonably delay the complainants or plaintiffs in a suit in having their rights adjudicated; but where it appears, as it does in this case, that the delay was caused through agencies beyond the control of the defendant, and that justice will be promoted b$r trying a case upon its merits,, we think the decree should he set aside. The judgment of the court below is accordingly reversed, the decree pro confesso and final decree rendered thereon set aside, and the cause remanded with leave to the defendant to answer the bill.

Reversed and remanded.